Title: To Thomas Jefferson from John Walker, 17 March 1781
From: Walker, John
To: Jefferson, Thomas



Dear Sir
Williamsburg, March 17th.

The French Fleet is not yet arrived, but the whole of it is expected with 1800 land forces. They will not leave to us alone, the honor of taking Arnold. I have enquired of the Marshal of the Admiralty, and he tells me, that the vessel on board of which Hare came, is not libeled. I mention this, that you may know what measures to take. The vessels at Hood’s are ordered back to Turkey Island, in consequence of what you said to me on that subject. The Baron is in perfect good Humor, and extremely sorry for his late conduct in respect to you, and says he will write you an apology, which I hope will be satisfactory.
With respectful compts. to Mrs. Jefferson, I am, my dear Sir, your most obt Servant.
